              CASE 0:21-cv-01155-PJS-DTS Doc. 13 Filed 07/08/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                     CASE NO.: 0:21-cv-01155-PJS-DTS
________________________________________________________________________

JEFREY HELLEVIK,                                       Judge Patrick J. Schlitz
          Plaintiff,                                   Magistrate Judge David T. Schultz

        vs.

LENDING POINT, LLC
TRANS UNION, LLC


                  JOINT NOTICE OF SETTLEMENT BETWEEN
              PLAINTIFF AND DEFENDANT LENDING POINT, LLC
______________________________________________________________________________

        Plaintiff Jeffrey Hellevik (“Plaintiff”), by counsel, and Defendant Lending Point, LLC

(“Lending Point”), by counsel, hereby inform this Court that Plaintiff and Lending Point have

reached a settlement as to all matters raised by Plaintiff against Lending Point in this action.

Plaintiff and Lending Point will timely file a Stipulation of Dismissal With Prejudice.

                                             Respectfully submitted,

Date: July 8th, 2021                         /s/ Kathleen M. Wagner
                                             Kathleen Wagner, Esq.
                                             Law Offices Of Robert S. Gitmeid &
                                             Associates, PLLC
                                             204 Sibley Street, Suite 207
                                             Hastings, MN 55033
                                             E-Mail: Kathleen.w@gitmeidlaw.com
                                             Counsel for Plaintiff

Date: July 8th, 2021                         /s/ Patrick D. Newman
                                             Patrick D. Newman, #395864
                                             100 South 5th Street, Suite 1500
                                             Minneapolis, MN 55402-1254
                                             Telephone: (612) 333-3000
                                             patrick.newman@bassford.com
                                             Counsel for Defendant Lending Point, LLC

                                             Page 1 of 1
117549129v1
